Citation Nr: 0322581	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  94-31 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to April 8, 1989, for 
a 100 percent rating for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Melinda K. Hart, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  If this action has not yet been 
completed, obtain the veteran's medical 
records from the VA Medical Centers 
(VAMC) in Decatur and Augusta, Georgia, 
for psychiatric/mental health treatment, 
to include treatment for PTSD and  
alcohol/substance abuse, during the 
period of January 1, 1986 through April 
1989.  Please obtain the following types 
of records:  Notes; Discharge Summaries; 
Consults; Problem List; and Confirmed 
Diagnoses.  

Advise the Augusta, Georgia, VAMC that a 
prior request for such records was made 
by the Atlanta RO in April 1998, and that 
the records sent by the VAMC were 
received by the RO in July 1998.  It 
appears, however, that the records sent 
are incomplete.  Advise the Augusta VAMC 
that a discharge summary, for a period of 
hospitalization between April and June 
1989, made reference to VA 
hospitalization from February 9 to 
February 17, 1989.  The records forwarded 
from the Augusta VAMC did not, however, 
include the February 1989 hospitalization 
report.  The Board is aware of the 
existence of the February 1989 
hospitalization report because it is 
provided to VA in records secured from 
the Social Security Administration.  
Since it is clear that the Augusta VAMC 
failed to provide some medical records, 
the Board cannot be certain that all 
pertinent medical records have been 
included.  As such, please contact both 
the uptown and downtown divisions of VAMC 
Augusta and secure a complete copy of the 
requested records.

Also, advise the Decatur VAMC that in 
1998 and 2002, the Atlanta RO made 
requests for the veteran's treatment 
records for the period from January 1986 
through 1989.  The Decatur VAMC has, 
however, repeatedly indicated that there 
are no records pertaining to the veteran.  
A review of the veteran's claims file 
indicates that in 1989, a report of a May 
1986 VAMC Decatur discharge summary was 
submitted to the RO.  At the time of 
submission, it was noted that numerous 
other outpatient treatment reports dated 
in 1988 and 1989 were also being 
submitted.  Notably, however, none of the 
1988 and 1989 outpatient treatment 
reports was submitted.  Thus, since the 
veteran did receive treatment at the 
Decatur VAMC, and since the Decatur VAMC 
has failed to provide an adequate 
explanation as to why it states that 
there now are no treatment records for 
the veteran, the Board is requesting for 
such records once again.  The VAMC is to 
ensure that a thorough search is made for 
all records from 1986 through 1989, and 
that all such records are submitted to 
the Board.  

Please pursue all logical sources for 
these records, to include contact with 
any pertinent Federal Records Depository 
Center.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


